El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal. La Corte de Distrito de Gruayama al resolver en apela-ción procedente de la Corte de Paz de Gruayama una denun-cia contra José Vázquez (a) Pepín, dictó sentencia en 16 de enero de 1911, declarándole culpable del delito de portar armas prohibidas, y le condenó a cincuenta dollars de multa, y treinta días de cárcel, ordenando que se le redujera a pri-sión hasta que la multa sea satisfecha, debiendo también ex-tinguir la pena de cárcel impuéstale.
De esa sentencia apeló el acusado para ante esta Corte Suprema en la que no presentó exposición del caso, pliego de excepciones ni alegato de errores, y por tanto, sólo tenemos para resolver su apelación, la transcripción de los autos y el informe del Hon. Fiscal de este Tribunal, en el que se soli-cita que se modifique la sentencia apelada, en la parte que condena al acusado a sufrir prisión en defecto del pago de la multa.
Como la acusación no es defectuosa y faltando la exposi-ción del caso y el pliego de excepciones, hemos de presumir que aquélla fué probada y que se siguió un juicio regular de acuerdo con la ley, la única cuestión que se presenta a nues-tra consideración es si es legal la parte de la sentencia que ordena la prisión del acusado en defecto del pago de la multa *315que le impuso, cuando forma parte de la misma, condena una prisión, además de la multa.
En el caso de El Pueblo de Puerto Rico v. José Puente Durán, resuelto por este Tribunal Supremo en 17 de febrero de 1908, fué ampliamente estudiada esta cuestión y se resol-vió ser ilegal la prisión por falta de pago de la multa cuando el sentenciado también lo babía sido a prisión.
Esa sentencia y opinión son aplicables a este caso y apli-caremos la doctrina que allí se expuso.
En consecuencia, la sentencia debe ser. confirmada, menos en el particular mencionado de sufrir prisión en defecto del pago de la multa.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este.caso.